               Case 20-10343-LSS            Doc 5785       Filed 07/27/21       Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:
                                                                    Chapter 11
    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    (Jointly Administered)
                         Debtors.

                              NOTICE OF DISCOVERY CONFERENCE
                               ON JULY 27, 2021, AT 3:00 P.M. (ET)

This remote status conference will be conducted entirely over Zoom and requires all participants to
         register in advance. Please register by July 27, 2021, at 2:00 p.m. Eastern Time

             COURTCALL WILL NOT BE USED FOR THIS STATUS CONFERENCE.

                   Please use the following link to register for this status conference:

https://debuscourts.zoomgov.com/meeting/register/vJIsfuupqD8uHVe-5KSWOCJxrFCLylYGXCA

     After registering your appearance by Zoom, you will receive a confirmation email containing
                            information about joining the status conference.

                                       Topic: Boy Scouts of America

                   Time: July 27, 2021, at 3:00 p.m. Eastern Time (US and Canada)

DISCOVERY CONFERENCE

         Status: Please take notice that at the direction of the Court, a discovery conference
                 regarding discovery disputes will be held today at 3:00 p.m.



                              [Remainder of page intentionally left blank.]




1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax
         identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
         Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS    Doc 5785      Filed 07/27/21   Page 2 of 2




Dated: July 27, 2021
Wilmington, Delaware           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                     /s/ Paige N. Topper
                                Derek C. Abbott (No. 3376)
                                Andrew R. Remming (No. 5120)
                                Paige N. Topper (No. 6470)
                                Michelle M. Fu (No. 6661)
                                1201 North Market Street, 16th Floor
                                P.O. Box 1347
                                Wilmington, Delaware 19899-1347
                                Telephone: (302) 658-9200
                                Email: dabbott@morrisnichols.com
                                       aremming@morrisnichols.com
                                       ptopper@morrisnichols.com
                                       mfu@morrisnichols.com
                                – and –

                                WHITE & CASE LLP
                                Jessica C. Lauria (admitted pro hac vice)
                                1221 Avenue of the Americas
                                New York, New York 10020
                                Telephone: (212) 819-8200
                                Email: jessica.lauria@whitecase.com

                                – and –

                                WHITE & CASE LLP
                                Michael C. Andolina (admitted pro hac vice)
                                Matthew E. Linder (admitted pro hac vice)
                                Laura E. Baccash (admitted pro hac vice)
                                Blair M. Warner (admitted pro hac vice)
                                111 South Wacker Drive
                                Chicago, Illinois 60606
                                Telephone: (312) 881-5400
                                Email: mandolina@whitecase.com
                                       mlinder@whitecase.com
                                       laura.baccash@whitecase.com
                                       blair.warner@whitecase.com

                                ATTORNEYS FOR THE DEBTORS AND
                                DEBTORS IN POSSESSION




                                          2
